 JIM CAUSLEY PONTIACJim Causley Pontiac, Division Jim Causley, Inc. andJohn P. Wittbrodt. Case 7-CA-13577September 19, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn May 27, 1977, Administrative Law JudgeNorman Zankel issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,. andconclusions of the Administrative Law Judge, tomodify his remedy,2and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Jim CausleyPontiac, Division Jim Causley, Inc., Detroit Michi-gan, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dr)y Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall apply the current 7-percent rate for penods priorto August 25. 1977. in which the "adjusted pnme interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.DECISIONSTATEMENT OF THE CASENORMAN ZANKEL, Administrative Law Judge: This casewas heard by me on April 6 and 7, 1977, at Detroit,Michigan. The charge was filed by John P. Wittbrodt, onDecember 8, 1976.1 On January 17, 1977, the RegionalAll dates are in 1976 unless otherwise stated.2 By oral motion to amend its answer to par. 5 of the complaintI The facts recited in this section are a composite of the testimonypresented by various witnesses of the General Counsel and Respondent. and232 NLRB No. 37Director for Region 7 issued a complaint and notice ofhearing against Jim Causley Pontiac, Division Jim Causley,Inc. (hereinafter the Respondent), alleging, inter alia, thatRespondent violated Section 8(a)(1) of the National LaborRelations Act, as amended, by having terminated Witt-brodt from employment with Respondent on December 7,because Wittbrodt had engaged in protected concertedactivity and by refusing to reinstate him to his employmentwith Respondent. Respondent filed a timely answerdenying the substantive allegations of the complaint.All parties were afforded full opportunity to participatein the proceeding, to examine and cross-examine witnesses,and to argue orally. The counsel for the General Counsel ofthe Board and Respondent's counsel filed posthearingbriefs which have been duly considered.Upon the entire record in the case, including myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1. JURISDICTIONRespondent, a Delaware corporation, maintains and hasmaintained, at all times material herein, a principal placeof business at 17677 Mack Avenue, Detroit, Michigan,where it is, and has been, engaged in the sale and service ofautomobiles and related products.During 1976, in the course and conduct of its business,Respondent's gross revenue was in excess of $500,000.During the same time period, Respondent purchased andcaused to be transported to its 17677 Mack Avenuelocation automobiles and automobile parts, and relatedother goods and materials valued in excess of $50,000, ofwhich goods and materials valued in excess of $5,000 weretransported and delivered to that location directly frompoints located outside the State of Michigan.Respondent admits,2and I find, that it is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts3Respondent's operations at 17677 Mack Avenue, De-troit, Michigan, location are conducted in two physicalfacilities. The sales and service areas are situated (appar-ently at Respondent's principal address) in one building,while the paint and body shop is in another building one ortwo blocks away from that address. In the northeastsection of the body shop are located employees classified as"bump" men who finish the metal surface of vehicles forpainting and perform necessary repairs on body frames. Inthe center of the body shop, there are four painting stalls.The southwest corner of the body shop, at all timesmaterial herein, housed a room which was identified as aconsist of testimony upon which all witnesses agreed or which appearuncontradicted in the record. Where material variations exist, they arediscussed and resolved.125 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaint room where Wittbrodt was regularly assigned toperform his work as a warranty painter. At all timesmaterial herein, Leo Chiotti, a used-car mechanic, workedin the same room as Wittbrodt. Chiotti worked alone inthat room from approximately November 1975 until May1976, when Wittbrodt was first hired by Respondent.When Wittbrodt was hired, painters Robert Ross andEdward Salmonson were regularly assigned to work in thestalls in the center of the body shop and, in late November1976, another painter, Thomas Rice, was temporarilyassigned to that location for the winter months. Ricepreviously performed his painting services in the sales andservice building.Respondent's supervisory hierarchy, relevant herein,consisted of James F. Causley, president; Robert J.Strickroot, service and parts director; and Bertram A.Strickroot, body shop manager.Specifically, Wittbrodt began working for Respondenton May 5. His immediate supervisor, at all times materialherein, was Bertram Strickroot (hereinafter called Bert),whose regular work station was in the body shop and whohad day-to-day overall responsibility for that facility.Robert Strickroot (hereinafter called Bob), regularlyassigned to the sales-service building, also exercisedsupervisory authority over Wittbrodt because it was Bobwho originated orders for body shop work.Wittbrodt credibly testified4that sometime during thesummer5he orally complained to Bob of what Wittbrodtcharacterized as excessive paint fumes in his work area.Wittbrodt claimed that a dangerous condition existedbecause flammable paint cans were open and the pilot lightof gas heaters in the body shop created a potentiallyexplosive situation. Bob testified he did not rememberWittbrodt complaining to him about the paint fumes butdid recall that Chiotti did so. Chiotti testified that he madehis complaint to Bob after discussions, over a period ofabout 4 months, between Chiotti and Used-Car ManagerSkow and General Manager Arra, were unavailing.According to Chiotti, Arra personally investigated Chiotti'scomplaint by examining the work location of Wittbrodtand Chiotti and said he would try to install an exhaustfan.6Wittbrodt testified that Bob told him that installationof a fan was under consideration. Because of the consisten-cy of the versions presented by Chiotti and Wittbrodt, Icredit Wittbrodt's assertion that he complained to Bob.4 As will be developed hereinbelow, wherever there are conflicts in thetestimony between witnesses of the General Counsel and those ofRespondent, I deem each General Counsel witness more reliable than any ofRespondent's witnesses, based on my observation of their forthrightdemeanor and the mutual corroboration of their narrations. In contrast, therecord reflects contradictory testimony among Respondent's own witnesses;self-contradictions: and logical inconsistencies which will be furtherexplicated below.I Respondent, in its posthearing brief, asserts Wittbrodt should not becredited because he varied the time of this complaint from mid to latesummer. I observed that Wittbrodt, throughout his testimony had difficultyin recalling precise dates and times. This, however, does not detract from hiscredibility, for (I) his recollection of events was sharp and consistent: (2) hisdescription of those events was corroborated by Chiotti, Rice, and (at times)Bob and Bert, and by documentary evidence introduced by the GeneralCounsel: (3) there were substantial and material inconsistencies in theevidence presented by the Respondent's witnesses: and (4) Respondent'switnesses admitted certain facts supportive of General Counsel's case.i Arra was not called by Respondent to refute this remark.Bert admitted that in October, Wittbrodt complained tohim about excessive noise from a telephone buzzer inaddition to the fumes. The record reveals no otheremployee had complained about the buzzer noise, butothers were concerned about the fumes. Thus, Ricetestified he complained to both Bob and Bert about thefumes, and that he and Ross complained to each other.Additionally, the record reflects that Rice and Chiotti haddiscussed the fume situation with Wittbrodt.Apparently, no remedial action was taken by Respon-dent upon any of the complaints and Wittbrodt drafted aletter7which he showed to Chiotti. Chiotti confirmed thathe had seen the letter; that Wittbrodt told him it would bemailed to the "government"; and that he authorizedWittbrodt to use Chiotti's name.8According to Wittbrodt,copies of the letter were mailed to three governmentagencies identified by him as the "Labor Board," theWayne County (Michigan) Air Pollution Control agency;and the Michigan Department of Labor. The evidencereflects an acknowledgement from the Michigan Depart-ment of Labor,9advising Wittbrodt that the subject matterof his letter falls within the jurisdiction of the MichiganDepartment of Health and that his letter had beenforwarded to that agency for appropriate action. By letterdated October 22,1t the Michigan Department of PublicHealth, Division of Occupational Health (hereinaftercalled MIOSHA) acknowledged receipt of Wittbrodt'sOctober 12 letter and enclosed a blank formal complaintform for Wittbrodt to complete and file. Wittbrodt had theform completed and signed it on October 25,t1 and thenreturned it to MIOSHA.On December 7, Gerard Noronha, industrial healthengineer employed by MIOSHA, made an unannouncedvisit to Respondent's premises for the purpose of conduct-ing an investigation upon Wittbrodt's October 25 com-plaint. Noronha testified that his agency's task is to assurecompliance with the industrial health standards of thefederal government's Occupational Safety and HealthAdministration (OSHA); that he receives his investigationassignments by delivery to him of an exact copy of a formalcomplaint filed, minus the complainant's identification;that no prior arrangements are made with employees forthe investigations; and that the complainant's identities arekept anonymous from those employers.? G.C. Exh. 5, dated October 12.8 Respondent's brief claims the letter and Chiotti's testimony pertainingto it are contradictory, thereby vitiating the document as evidence ofconcerted activity and also rendering Chiotti an unreliable witness.Respondent's claim is based on the failure of the letter to explicitly mentionChiotti by name. Nonetheless, on p. 2 of the letter, Wittbrodt wrote: "Themechanic across the aisle from me is already under treatment by a physicianfrom the conditions described above. The reason I am wrting you this letteris because we have tned to get results from the service manager and Mr.Causley himself with no satisfaction." (Emphasis added.) Thus, inasmuch asthe record reflects that Chiotti was the "mechanic across the aisle" fromWittbrodt, I deem the failure to mention Chiotti's name does not carry theimplications ascribed by Respondent. In my opinion Wittbrodt's referenceto Chiotti by job classification is a consistent, if not literal, compliance withChiotti's authorization and serves to corroborate, rather than contradict,both Wittbrodt and Chiotti in their testimony.9 G.C. Exh. 8.iO G.C. Exh. 6." G.C. Exh. 7.126 JIM CAUSLEY PONTIACNoronha arrived at Respondent about 8:30 a.m. onDecember 7, and was advised by a secretary that allmanagers were in a meeting.2He was asked to wait and,after about 5 minutes elapsed, he met Causley and Arrawhom he advised that a complaint had been received. Hegave Causley a copy of the complaint which bore noidentification of the complainant. The hazards complainedof were: "paint fumes, gas heater in ceiling, work tablecontaining paint in the same room, ear piercing buzzer onphone to the body shop office." 3 Noronha crediblytestified, without contradiction,14that Causley was "up-set," and remarked that he (Causley) made no money outof that building (the body shop) and if he had anyproblems, he might as well "shut it down."'5Noronha,Causley, and Arra went to the body shop, arriving thereabout 8:55 a.m., where Noronha conducted tests forcarbon monoxide, noise, and paint solvents. Noronhaengaged in his testing until about 11:30 a.m., took a lunchbreak until 11:55 a.m., then continued his testing untilleaving Respondent's premises at about 3:45 p.m. Causleywas with him much of this time.After the management meeting ended and, while Nor-onha was engaged in his testing, Bert and Causley informedWittbrodt that he was laid off.'6Thus, Wittbrodt testifiedthat he reported to work "very late" 17 on December 7, dueto an automobile accident; picked up an automobile onwhich he was to continue working (see subparagraph C,3,infra), and was met by Causley and Bert at the door. Theyasked him why he was late and Wittbrodt told them it wasdue to an accident. Causley then asked Bert how Witt-brodt's attendance was at that time, and Bert responded itwas good until a couple of weeks before then. Causley theninspected the area, saw some vehicles had been "flagged,"and asked Wittbrodt if those vehicles were complete.Wittbrodt replied in the negative and Causley becameupset. Wittbrodt told Causley the other painters flaggedvehicles in the same way.'8Causley told Wittbrodt he wasnot making enough money for him, while all the otherpainters were doing well. Wittbrodt testified that Causleythen said "Since you have been coming in late and notmaking enough money for me, I am going to have to layyou off." Shortly thereafter, Bert told Wittbrodt to pick uphis tools and leave. Wittbrodt complied and has notreturned to work for Respondent since December 7.The General Counsel contends that Wittbrodt's layoffwas in reprisal for having filed the formal complaint withMIOSHA, and for having participated in the generalcomplaints voiced by him and other body shop employees.12 Causley met with all supervisory and management officials on aweekly basis, every Tuesday.13 Item 5, G C. Exh. I I. Compare to Item 5, G.C. Exh. 7. G.C. Exh. II isa copy of the document delivered by Noronha to Causley.4 Causley did not appear as a witness at the hearing.1s This remark is not alleged as, nor contended to constitute, a violationof the Act.iR There is a dispute between Bert (who was present at the layoffdiscussion) and Wittbrodt as to whether it was Bert or Causley who actuallyinformed Wittbrodt of the layoff. Also, the precise times when this occurredare in dispute. Because Causley did not testify. and because I have alreadyconcluded that where conflicts exist. General Counsel's witnesses are morereliable, I credit Wittbrodt's version. Moreover, Bert's oral testimony beforeme was, in a crucial respect, self-contradictory to his preheanng affidavitThe Respondent maintains that the decision to lay offWittbrodt was made at the management meeting ofDecember 7 at a time prior to Respondent's awareness thatthe MIOSHA complaint had been filed, and that thereason for the layoff was Wittbrodt's poor productivity andpoor work habits.B. The Alleged Concerted ActivityAs indicated above, the record contains evidence ofnumerous employee complaints to management regardingthe paint fumes. The following instances of such com-plaints occurred prior to Wittbrodt's layoff:(1) Chiotti complained about the fumes in early summerto Used-car Manager Skow; (2) a month later, Chiotti'scomplaint was made to General Manager Arra; (3) Chiottithen complained about the fumes to Bob and to Causley;(4) Ross and Rice complained about the fumes to Bert; (5)Rice complained about the fumes to Bob; (6) Wittbrodtcomplained about the fumes as indicated above; and (7)Chiotti, Ross, Rice, and Wittbrodt spoke about the poorconditions due to the fumes among one another.Although this abundance of complaining might haveresulted in group action, no evidence was adduced by theGeneral Counsel to indicate that those employees soughtsuch action. In his brief, the General Counsel cites noauthority to support the contention that the variouscomplaints became perfected into protected concertedactivity whereas Respondent, relying principally uponMushroom Transportation Company, Inc. v. N. LR.B., 330F.2d 683 (C.A. 3, 1964), argues that indicia of group actionare an essential predicate for a finding that Wittbrodt'sactivity herein constitutes concerted activity protected bythe Act. I find Respondent's reliance on MushroomTransportation Company misplaced. It is clear that theexcerpt from 330 F.2d 685. though appearing to supportRespondent's contention, is quoted out of context. On thevery same page of the Mushroom Transportation Companycase, the court also stated that given "the object ofinitiating or inducing or preparing for group action ...preliminary discussions are [not] disqualified as concertedactivities merely because they have not resulted inorganized action." The only direct evidence presentedbefore me to indicate that the employees' complaints overthe paint fumes might ripen into group activity is thepresentation by Wittbrodt of his October 12 letter toChiotti and the request for authority to "use Chiotti'sname" (see fn. 8, supra). That evidence alone persuades methat the seed of ultimate group action had been plantedand that, had there been no response received from any(not in evidence). He orally stated that, at the layoff discussion. he toldWittbrodt the reason for the layoff was lack of work. On cross-examination.he admitted he enumerated three reasons for the layoff in his affidavit givento the Board during the investigation of the instant charge. Those reasonsweie (I) low production, (2) excessive tardiness, and (3) poor work quality.In view of this discrepancy, and the others discussed herein beanng onBert's credibility, I deem his testimony unreliable.17 Wittbrodt's normal workday began at 8:30 a.m., but he could notrecall the time he reported on that day. His timecard for that date was notproduced at the hearing.i5 A flag (or ticket) was put on vehicles by the painters after they hadpainted the vehicle and it was placed outside to dry. The implications(though not explained at the hearing) of Causley's upset apparently are thatflagging was meant to designate alfiu// completed job.127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgovernment agency, Wittbrodt (based on his prior persis-tent complaining) would have taken additional stepsinvolving more collective action. Moreover, I interpretWittbrodt's October 12 letter as a means of expressingmore than his personal objective. His explicit mention ofthe "mechanic working across the aisle" indicates that hewas requesting corrective action which would directlybenefit others than himself, and the request for action wasmade with the clear and express consent of at least oneother employee. Thus, I conclude that, even when mea-sured by the standards contained in Respondent's post-hearing argument, the subject actions of Wittbrodt satisfythe Board's longstanding pronouncements as to whatemployee activities comprise protected concerted activity.(See Walls Manufacturing Company, Inc., 128 NLRB 487(1960), remanded on other grounds, where other employeesapproved the action taken by an individual employee).Accordingly, I find no merit to Respondent's contentionthat Wittbrodt's actions were of his personal concern andhence not concerted within the meaning of the Act.Assuming, arguendo, the foregoing analysis is imprudent,there exists herein yet another reason on which the GeneralCounsel should prevail on this issue. General Counselargues that "a complaint to a State OSHA is concertedactivity per se," see Allelulia Cushion Co., Inc., 221 NLRB999, 1000 (1975)." (Interestingly, Respondent also alludesto this case, but cites it for the proposition that employerknowledge of the complaint, an issue to be discussedseparately hereinbelow, is necessary to finding a violation).In Allelulia Cushion, the evidence revealed that anemployee, acting totally alone, filed a complaint with theCalifornia OSHA office about safety conditions in hisshop. The Board, recognizing that the Act should beadministered in conjunction with the objectives of otheremployment legislation, concluded that the "filing of thecomplaint with the California OSHA office was an actiontaken in furtherance of guaranteeing Respondent's em-ployees their rights under the California OccupationalSafety and Health Act" (221 NLRB at 1000), andestablished the principle that "where an employee speaksup and seeks to enforce statutory provisions relating tooccupational safety designed for the benefit of all employ-ees, in the absence of any evidence that fellow employeesdisavow such representation, we will find an impliedconsent thereto and deem such activity to be concerted"(221 NLRB, at 1000). In the instant case, it is clear thatWittbrodt's October 12 letter and subsequent filing of thecomplaint with MIOSHA was an effort to enforce allemployees' statutory health and safety rights. There isevidence herein not of an absence of a disavowal by otheremployees, but, instead, a multitude of affirmations thatWittbrodt's concerns were shared by other employees.Finally, Chiotti's agreement to the reference to him inWittbrodt's October 12 letter is most convincing evidenceof concurrence in Wittbrodt's MIOSHA complaint. Uponthe foregoing, I conclude that the facts herein are governedby the rationale and rule of Allelulia Cushion and meet theI' See fn. 16, supra.20 At the hearing, Torres pleaded an inability to explain this discrepancy.21 The painters were paid on a piece-work basis.22 Wittbrodt, on rebuttal, recalled three to five such conversations fromJune to December.requirements there set forth to support a finding thatWittbrodt had been engaged in concerted activity.The Board has adhered to the Allelulia Cushion principlein recent cases. (See Phyllis Whitehead d/b/a P & L CedarProducts, 224 NLRB 244 (1976), where, citing AlleluliaCushion, the Board found presentation of a safety list to aunion shop steward to be protected concerted activity;General American Transportation Corporation, 227 NLRB1695, 1703, fn. 27 (1977), where the Board approved theobservation of an Administrative Law Judge that "seekingto enforce statutory provisions relating to occupationalsafety designed for the benefit of all employees constitutesa protected concerted activity.")Accordingly, and because the record reveals no evidencethat Wittbrodt's complaints were made in bad faith or withan intent to harass Respondent, I find Wittbrodt's filing ofthe MIOSHA complaint constitutes protected concertedactivity.C. The Respondent's DefensesThree members of management testified as to the reasonsfor Wittbrodt's layoff. Taken together, the reasons conformto those set forth in Bob's prehearing affidavit.'9Thereasons are:I. Low production: Dominic Torres, Respondent'ssecretary-treasurer testified that the decision to lay offWittbrodt was made during the management meeting onDecember 7, although he acknowledged his prehearingaffidavit indicates that, at the time he made the affidavit,he could not recall whether the decision had been made atthat management meeting.20In any event, Torres testifiedthat the layoff was due to Wittbrodt's low production. It isundisputed that the production for painters was measuredin terms of individual earnings.21 Of the four painters,Ross, Salmonson, Rice, and Wittbrodt the average earn-ings per week in 1976 ranged from $576 to $238, the latterbeing Wittbrodt's earnings. Bert confirmed Torres' testi-mony that Wittbrodt's production had been less than halfof any of the other painters and claimed he discussed thelow production with Wittbrodt an average of three times aweek, throughout Wittbrodt's employment. Bob claimedthat he discussed Wittbrodt's lack of production "severaltimes" during his employment.22Additionally, Bert testi-fied he reviewed the production of all painters with Causleyon Friday, December 3, and his prehearing affidavit assertsthat the decision to lay off Wittbrodt was made onDecember 3?23 Bert also testified it was he who made thelayoff decision, while Bob testified that Causley made it.Based on the myriad of inconsistencies among andbetween these three management officials alone and,conceding the point that Wittbrodt's production was thelowest, I am unable and unwilling to conclude that hisproduction quotient contributed to his layoff.Bearing further on the validity of this stated reason is theassertion, contained within Respondent's answer to the23 At the hearing, however, Bert testified the decision was made onDecember 7.128 JIM CAUSLEY PONTIACcomplaint, that the decision to lay off was made "severalweeks before December 7."24Finally, during his cross-examination, Bert was steadfastin designating Wittbrodt's separation a layoff, rather thana discharge. During this testimony, Bert revealed anawareness of the distinction between these personnelactions, indicating Wittbrodt had an expectation ofrecall.25It is implausible to conceive Respondent seriouslywould desire to renew the services of an employee who itclaims is such a low producer and (as will be seen below)possesses the poor work habits and workmanship qualitiesas Respondent seeks to ascribe to Wittbrodt.In all the above circumstances, especially the patentinconsistencies of testimony, the self-contradictions, andshifting positions, I conclude that the reason of lowproduction is a contrived defense26and, hence, find it isnot a viable reason of exonerating Respondent from thealleged unfair labor practice herein.2. Wittbrodt's tardiness: As indicated above, Witt-brodt's regular starting time for work was 8:30 a.m. Tosupport this aspect of the defense, Respondent introducedcopies of each timecard of Wittbrodt for the entire periodthrough December 6.27 The timecards for the latter periodswere offered by the General Counsel.28 Additionally, Berttestified that he admonished Wittbrodt about his consistenttardiness on the average of twice a week between May andDecember. Bert admitted, however, on cross-examination,that he told Wittbrodt (I or 2 weeks prior to the layoff) thathe had improved in his reporting time. On rebuttal,Wittbrodt testified that Bert spoke to him between five andeight times, during the entire course of his employment,about his tardiness, and admitted that Bert had warnedhim (in September or October) that continued late arrivalswould subject him to discharge.Detailed examination of the timecards reveals that, withthe exception of the payroll weeks of November, Wittbrodtindeed was late an average of slightly more than 3 dayseach week, but generally the delays were no more than 5 to10 minutes. Rarely does the reporting time exceed 9 a.m.At times, the cards offered by Respondent reveal extendedlunch hours, but only by a few minutes. This tends tosupport Respondent's position. However, the analysiscannot end with this, for the cards also reveal that, in everyinstance where Wittbrodt was late for work (and also onseveral days he reported on time or prior to 8:30 a.m.) orextended the lunch hour, he remained at work frombetween one-half hour to 45 minutes (on the average) laterthan his prescribed 5:30 p.m. quitting time. The cardssubmitted by the General Counsel demonstrate that duringthe week ending November 2, Wittbrodt reported I minutelate on only I day; the weeks ending November 9, 16, and23, he worked 4 days each week without any tardiness; theweek ending November 29, he worked 4 days and was 224 See G.C. Exh. I(g). par. 8.2S It is noteworthy in this connection that Torres testified, contrary toBert. that there was "plenty of work" available. This was confirmed by Bob,who conceded that on or about the layoff date. Witthrodt performedapproximately 75 percent of the available warranty work and there had beenno reduction in the volume of work available.2" In this connection, I am also mindful of Bob's admission that jobexperience is directly related to production; the record demonstratesWittbrodt was the least experienced of Respondent's painters; and evenRoss who had several years' more experience than Wittbrodt occasionallyminutes late on two of them; and the week endingDecember 6, he worked 5 days and was late each day, thetardiness ranging from 6 to 26 minutes. The December 6timecard shows also that Wittbrodt worked late on eachday, his departure times ranging from 1 hour to approxi-mately 3 hours beyond the prescribed quitting time.The issue raised by this aspect of Respondent's defensefocuses upon the reasonableness of its implementation ofits prescribed workhours. It is recognized that everyemployer has a legitimate interest in establishing andenforcing attendance rules to maintain its flow of produc-tion and employee morale. Respondent's defense implicitlyseeks a determination that Wittbrodt's tardiness constitutessuch a serious breach of the working rules that terminationis warranted. In all the circumstances herein. I am notconvinced that the evidence supports such a conclusion.First, assuming Respondent's legitimate aim in regulatingprompt attendance, Wittbrodt's timecards reveal that theclaimed derelictions were constant throughout his employ-ment until November.29Considering Respondent's currentemphasis on tardiness, it is strange that Respondentcountenanced this condition to exist during May throughOctober without so much as an intervening writtenwarning or suspension. It is reasonable to assume, as I do,that Respondent's inaction during that time period was, atleast in part, due to the facts (a) Wittbrodt's compensationwas based on piecework and (b) Wittbrodt regularlyworked many hours beyond 5:30 p.m. During the weekending December 6, Wittbrodt's reporting time reverted tohis pre-November schedules, although that last week healso worked consistently beyond 5:30 p.m. In the face ofthe discharge warning 2 months earlier, one might wellexpect Respondent, to be consistent, to have summarilydischarged Wittbrodt at any time during the week endingDecember 6. Instead, not only was that discipline notimposed, but there is no evidence to reflect that the subjectmatter of Wittbrodt's attendance was considered at theDecember 7 management meeting during which (accordingto one of the versions of Respondent's defense discussedabove)30the decision was made to lay him off. Moreover,there is no evidence whatsoever that Wittbrodt's atten-dance was the subject of discussion between Bert (who wasin a day-to-day position to observe Wittbrodt) and Causleyon December 3 when (according to another version ofRespondent's defense) the decision to lay off Wittbrodtwas made. The single reference to tardiness was related byWittbrodt himself during his description of his terminationdiscussions3when Causley asked Bert (on December 7) todescribe Wittbrodt's attendance, and Causley's allusion tothat subject when informing Wittbrodt of the layoff. Thus,I do not accept Respondent's claim that Wittbrodt'stardiness record reflects such poor work habits as towarrant his dismissal, in the circumstances herein, becauseproduced work which required rework. (The latter fact will be discussedfurther, infra, in connection with the defense of Wittbrodt's alleged poorquality.)27 Resp. Exh. I.28 G.C. Exh. 4(a) through (f).29 Apparently, the discharge warning given by Bert had a favorableimpact on Wittbrodt during November.3o It is interesting to note that Respondent's brief claims only thatWittbrodt's layoff was caused by his poor production and quality of work.31 See sect. II, A, supra.129 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI conclude that Respondent's actions relating to thattardiness do not demonstrate that Respondent itselfconsidered the matter serious enough to demand suchdiscipline32or, if it did, then it is highly suspicious that thisconcern was not translated into action until after theMIOSHA inspection began. Accordingly, I find this aspectof the defense without merit.3. Poor quality of work: Bob testified that Wittbrodt'squality of work was another factor contributing to hislayoff. He said, as to Wittbrodt's quality of work:"sometimes it was very good. Sometimes it was very poor"and that he discussed the poor work with Wittbrodt everytime he found a bad job, which would be "many times."However, when asked to describe specific discussions withWittbrodt concerning quality of work, Bob related anincident involving a 1976 or 1977 Blue Grand Prix onwhich Wittbrodt had done a poor job painting the entirecar. According to Bert, this problem occurred "close to thetime" of the layoff. Bert gave no further details of theincident. On rebuttal, Wittbrodt acknowledged that in theweek immediately preceding his layoff he had spot-paintednearly the entire car in question because it was full of dirtand paint runs when delivered to Respondent from themanufacturer. The work done by Wittbrodt was inpreparation for delivery to a customer of Respondent.Wittbrodt claimed the doors to the paint room wereconstantly opening and closing, causing dirt to attach itselfon the car. He attempted to sand and rub out the dirt.When the job was completed, Wittbrodt testified that Bobappeared at the body shop to pick it up late on Friday,December 3. Wittbrodt asked Bob if the car "would beappropriate," Bob examined it and "agreed" and drove thevehicle to the service and sales building for delivery to thecustomer. On Monday morning, December 6, Wittbrodtwas summoned by Bob to the sales building, where Bobtold him the paint job was "terrible." Wittbrodt explainedthe problems he had keeping the dirt from accumulating onthe car during his painting. (The owner of the car waspresent during some of this conversation.) Bob pointed outspecific corrective action and asked Wittbrodt to performthe rework. Wittbrodt refused but, when Bob insisted,Wittbrodt acceded to Bob's instruction, saying he objectedto it. That evening, Wittbrodt began his rework on thevehicle,33but had not completed it.34Although Respondent's witnesses testified to no otherspecific example of inferior workmanship, Wittbrodt(during his direct examination) candidly recalled thatduring his first month of work for Respondent, Bobrequested Wittbrodt rework a bad job on the door of avehicle. Wittbrodt then complained his paint gun wasinadequate. That incident came to Causley's attention, andCausley rescinded Bob's order for Wittbrodt to performthe rework and, instead, assigned the job to Rice whilesuggesting to Wittbrodt that he attempt to receive paintinginstructions from Rice. According to Wittbrodt this was32 An additional factor in this connection is the fact that I creditWittbrodt's rebuttal testimony that Bert spoke to him only five to eighttimes about tardiness over Bert's testimony that such discussions occurredan average of twice a week.33 This was done on his own time, the record reflecting being he wouldnot be paid for the rework.34 See sec. A, supra. This is the vehicle which Wittbrodt testified he waspreparing to work on when Causley advised him of the layoff.the only unsatisfactory job called to his attention among4045 vehicles he painted prior to that incident.As indicated above, Wittbrodt was the painter with theleast experience of Respondent's painters. Clearly, Causleybelieved Wittbrodt needed training by suggesting the needfor Rice's assistance. I conclude that even Bob did notseriously believe Wittbrodt's quality of work was sosubstandard for one of his training and experience as towarrant the December 7 layoff. This conclusion is basedon: (I) Bob's equivocal evaluation that sometimes Witt-brodt's quality was good, and sometimes poor, (2) Bob'stestimonial acknowledgement (not appearing heretoforeherein) that the other painters had their work returned tothem for rework from time to time, (3) that only one dayprior to the layoff he returned the Grand Prix to Wittbrodtfor rework when, if Wittbrodt's quality of work warrantedtermination, that job might have been assigned to one ofthe other painters, (4) the fact that no adverse personnelaction was taken against Wittbrodt until after the MIO-SHA investigation began, nor does the record reveal anysuch action was contemplated during the period of May toDecember, and (5) the absence of evidence revealingWittbrodt's quality of performance was considered at theDecember 7 management meeting. Accordingly, I find thatWittbrodt's quality of work was not a cause of his layoff.D. Respondent's Knowledge of the ConcertedActivityThe most perplexing issue herein is that of Respondent'sawareness, prior to the layoff, that Wittbrodt had engagedin the activity already found to be concerted and protectedby the Act. In every situation I have uncovered in whichthe Board or courts held an employer violated Section8(a)(1) by having taken adverse action against employeesfor engaging in such activity, there was present an elementthat the employer somehow actually was aware of theemployee's activity.35Even Allelulia Cushion, supra, implicitly acknowledgesthe necessity of proof of such knowledge. There, the Board,after having ruled solely on the concerted activity issue,remanded the case for consideration of the merits of aviolation in the context of its determination that filing ofthe OSHA complaint with the state agency was concertedactivity. In discussing that issue, the Board noted factswhich reveal that Allelulia Cushion knew of the concertedactivity because the complaining employee mailed a copyof the California OSHA complaint letter to that employer.Thus, Allelulia Cushion is valid authority only on theproposition that the filing of such complaints is concertedactivity. No extensive discussion is necessary to perceivethe unjust consequences devolving on the Respondentherein if it were found guilty of the alleged unfair laborpractice if it harbored no knowledge that Wittbrodt had35 For example, N.LR.B. v. Burnup and Sims, Inc., 379 U.S. 21 (1964);Southwest Latex Corporation v. N.LR.B., 426 F.2d 50 (C.A. 5. 1970);Inrerboro Contractors, Inc., 157 NLRB 1295 (1966); B & M Excavating, Inc.,155 NLRB 1152 (1965); Texas Natural Gasoline Corporation, 116 NLRB 405(1956): Detroit Forming, Inc., 204 NLRB 205 (1973).130 JIM CAUSLEY PONTIACengaged in the protected activity. Such retrospectiveanalysis is incongruous with our judicial system.The General Counsel suggests the propriety of inferringthe requisite employer knowledge by application of theBoard's "small plant" doctrine,36but, though the size ofRespondent's work force and the timing of the layoffrelative to the appearance of the MIOSHA inspector atRespondent's premises militate in favor of such applica-tion, I am unwilling to do so. It would not be responsibleaction to utilize that doctrine where, as here, its userequires a preliminary inference that Wittbrodt's filing ofhis MIOSHA complaint was the subject of "rumors"among Respondent's employees. The record is devoid ofthe existence of any rumors and I will not assume theirexistence.Any conclusions of Respondent's knowledge of Witt-brodt's activities must, in my view, be based not onconjecture but on rational and logical evidence. In thesearch for a causal link between the protected concertedactivity and the layoff, I have scrutinized the entire recordto ascertain whether or not it contains evidence whichobjectively demonstrates Respondent's knowledge of Witt-brodt's activity prior to his layoff. This is particularlynecessary because it is plain that Chiotti was much morenotorious and vociferous in his complaints than wasWittbrodt. Why, then, was it Wittbrodt who was laid off?As indicated above, the various reasons propounded byRespondent either are virtually factually nonexistent or arenot credited. But the invalidity of those reasons cannotalone serve to impose culpability on Respondent herein,for the burden is on the General Counsel to prove all thenecessary elements of his case.My review of all the record convinces me that Respon-dent possessed actual knowledge that it was Wittbrodt whofiled the MIOSHA complaint and caused the investigationof December 7. The basis for this conclusion is the entry inItem 5 of the Complaint (G.C. Exh. 7) which reads that thehazard complained of is, in part, "ear piercing buzzer onphone to the body shop office." The record reflects thatWittbrodt was the only employee who had complainedabout the buzzer noise, and that particular complaint wasknown to Bert.37Noronha testified, without contradiction,that he delivered a copy of the MIOSHA complaintdirectly to Causley at a time, uncontested by any party, tobe prior to the layoff. No evidence was adduced to indicatesurprise by Causley at any of the hazards listed in Item 5 ofthe MIOSHA complaint. In these circumstances, it isplausible to believe that Causley was aware of the nature ofthe complaints even before December 7 and that he readilycould, and did, identify Wittbrodt with the complaint andNoronha's presence. Indeed, this is the most logicalexplanation of what occurred immediately before thelayoff and explains the confused, self-effacing, elusivetestimony of Torres, Bob, and Bert relative to whetherthere had been a decision made at the December 7management meeting to lay off Wittbrodt. The aboveanalysis makes it probable that no such decision had been:fi Wiese Plow Welding Co., Inc., 123 NLRB 616, 618 (1959).:17 During Bert's cross-examination:Q. (By Mr. Lewis) Now, it is true, is it not. Mr. Strickroot, thatmade at all, but was instead precipitated by Causley'sobservation of the nature of the hazards listed on theMIOSHA complaint form. That observation signaled thatthe complainant was Wittbrodt. Causley's knowledge is, ofcourse, imputable to Respondent.Accordingly, I find that Respondent had knowledge ofWittbrodt's concerted activity prior to laying him off.E. ConclusionUpon all the foregoing, I find that Wittbrodt wasengaged in protected concerted activity by expressing hisvarious complaints to Respondent's supervisory personneland by filing the MIOSHA complaint; that Respondentwas aware of that activity; and that by laying him off onDecember 7, 1976, Respondent interfered with, restrained,and coerced employees in the exercise of their rightsguaranteed in Section 7 of the Act and, hence, violatedSection 8(a)(1) of the Act.111. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.IV. THE REMEDYHaving found the Respondent has engaged in the unfairlabor practice alleged in the complaint, it will be recom-mended that Respondent cease and desist therefrom andtake certain affirmative action to effectuate the policies ofthe Act.It having been found that the Respondent intereferedwith, restrained, and coerced employees in violation ofSection 8(a)(1) of the Act by having laid off, on December7, 1976, John P. Wittbrodt for having engaged in protectedconcerted activity, my recommended Order will providethat Respondent offer him immediate and full reinstate-ment to his former job, or, if that position no longer exists.to a substantially equivalent position, without prejudice tohis seniority and other rights and privileges and otheremoluments of employment, and make him whole for anyloss of earnings he may have suffered as a result ofRespondent's unlawful conduct, by payment to him of asum equal to that which Wittbrodt normally would haveearned, absent Respondent's unlawful conduct, from thedate of his layoff to the date of Respondent's offer ofreinstatement, with backpay and interest computed inaccordance with the Board's established standards con-tained in F. W. Woolworth Company, 90 NLRB 289 (1950);and Isis Plumbing & Heating Co., 138 NLRB 716 (1962).It having been found that the Respondent interferedwith, restrained, and coerced employees in the exercise ofsometime in or around October of 1976 Mr. Wittbrodt complainedabout the noice of a telephone buzzer in the place where he worked?A. Correct.131 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir rights guaranteed in Section 7 of the Act by laying offan employee for having engaged in protected concertedactivity, my recommended Order will require Respondentto cease and desist from such activity.Because of the character of the unfair labor practicefound herein, my recommended Order will provide thatRespondent cease and desist from, in any other manner,interfering with, restraining, and coercing employees in theexercise of their Section 7 rights.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1. Jim Causley Pontiac, Division Jim Causley, Inc., theRespondent, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. By laying off John P. Wittbrodt on December 7,1976, because he complained about conditions at work andfiled a complaint with the Michigan Department of PublicHealth, Division of Occupational Health, Respondentinterfered with, restrained, and coerced employees inviolation of Section 8(a)( ) of the Act.Upon the above findings of fact, conclusions of law, andthe entire record in the case, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER38The Respondent, Jim Causley Pontiac, Division JimCausley, Inc., Detroit, Michigan, its officers, agents,successors, and assigns, shall:I. Cease and desist from:(a) Interfering with, restraining, or coercing employeesby laying them off because they engage in protectedconcerted activities.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act, except to the extent that suchrights might be affected by a lawful union securityagreement in accord with Section 8(a)(3) of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Offer John P. Wittbrodt immediate and full reinstate-ment to his former job, or, if that position no longer exists,to a substantially equivalent position of employment,without prejudice to his seniority or other rights andprivileges and other emoluments of employment; andmake him whole, in the manner described above in thesection entitled "The Remedy," for any loss of pay or otherbenefits suffered by reason of Respondent's unlawfulconduct found herein.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(c) Post at its body shop and sales and service areas at its17677 Mack Avenue, Detroit, Michigan, location, copies ofthe attached notice marked "Appendix."39Copies of thenotice, on forms provided by the Regional Director forRegion 7, after being duly signed by Respondent'sauthorized representative, shall be posted by the Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that the notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.3" In the event no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and recommend-ed Order herein shall, as provided in Sec. 102.48 of the Rules andRegulations. be adopted by the Board and become its findings, conclusions,and Order, and all objections thereto shall be deemed waived for allpurposes.19 In the event this Order is enforced by a judgment of the United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportunity topresent evidence, it has been decided that we violated thelaw. We have been ordered to take certain steps to correctour violations and have been ordered to post this notice.We intend to abide by the following:We notify you that the National Labor Relations Actgives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo engage in collective bargaining through arepresentative selected by youTo act together for collective bargaining or forother mutual aid or protectionTo refrain from any and all these things.WE WILL NOT, by laying off any employee or by anylike or related means, interfere with, restrain, or coerceemployees in the exercise of any of the above rights.WE WILL NOT, in any other manner interfere with,restrain, or coerce any of our employees because theyfile complaints with the Michigan Department ofPublic Health, Division of Occupational Health, orbecause they engage together in other activities de-signed to improve their working conditions when thoseactivities are protected by the National Labor Rela-tions Act.132 JIM CAUSLEY PONTIACWE WILL offer John P. Wittbrodt immediate and fullreinstatement to his former job with us, without loss ofseniority or other rights and benefits or, if that job nolonger exists, then we will offer him employment to asubstantially equivalent position; and WE WILL pay tohim all moneys lost, plus interest, as a result of ourlaying him off on December 7, 1976.JIM CAUSLEY PONTIAC,DIVISION JIM CAUSLEY, INS.133